Title: To George Washington from Elias Boudinot, 23 March 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Sir,
                            Philadelphia 23d March 1783 9 O’Clock P.M.
                        
                        Your Excellency will give me the utmost credit, when I assure you, that it is with the most unfeigned Joy,
                            that I congratulate your Excellency and the whole army on the confirmation of the signing of the definitive Treaty of
                            peace by all the belligerent powers, on the 21st of January. This happy event has just been announced by an Express from
                            on Board a Sloop of War in the River, dispatched by the Count D’Estaing and the Marquis de la Fayette from Cadiz on the
                            14th of February, in hopes that she might arrive before those sent from France and Britain. All hostilities had ceased in
                            Europe and the same happy event was to take place here on the 20th instant. These are not official dispatches, but as
                            there can be no doubt of the event I thought it of the highest consequence to give your Excellency and my fellow Citizens
                            of the Army the earliest notice of this glorious end of all their toils and labours.
                        I duly recived your Excellency’s letters by the Express, containing the proceedings of the Army which gave
                            Congress and every Friend to the Army the highest satisfaction.
                        The commutation of the half pay was passed yesterday by nine States in Congress, which adds greatly to our
                            general Joy. I wrote your Excellency by the Baron Steuben, which I hope has got to hand. I have the honor to be with the
                            highest respect and esteem, Your Excellency’s Most obedt & very humb. Sert
                        
                            Elias Boudinot
                        
                    